103 B.R. 734 (1989)
In re Calvin R. BROWN, Debtor.
Lorraine WAKER, Plaintiff,
v.
Calvin R. BROWN, Defendant.
Bankruptcy No. 89-5-0469-JS, Adv. No. A89-0137-JS.
United States Bankruptcy Court, D. Maryland.
August 21, 1989.
Harry W. Shapiro, Towson, Md., for debtor/defendant.
Joseph A. Imbesi, Baltimore, Md., for plaintiff.

MEMORANDUM OPINION DENYING DEBTOR'S PRAYER FOR JURY TRIAL
JAMES F. SCHNEIDER, Bankruptcy Judge.
On April 18, 1989, Lorraine Waker, a creditor, filed the instant complaint to determine dischargeability of debt. Calvin R. Brown, the debtor, filed an answer [P. 4] in which he prayed a trial by jury.
In the case of In re Lee, 50 B.R. 683 (Bankr.D.Md 1985) this Court held that a debtor in a chapter 7 case was not entitled to a jury trial on the creditor's complaint to determine dischargeability of debt, holding that the complaint was a core proceeding under 28 U.S.C. § 157(b)(2)(I) to which the right to a jury trial does not attach. Id. at 684.
The recent decision of the Supreme Court in Granfinanciera v. Nordberg, ___ U.S. ___, 109 S.Ct. 2782, 106 L.Ed.2d 26 (1989) does not alter the result in this case. Granfinanciera held that one who had not asserted a claim in a bankruptcy estate was entitled to a jury trial on a suit to recover a fraudulent conveyance brought by the bankruptcy trustee because the nature of the relief sought was legal rather than equitable (the recovery of a certain sum of money).
By contrast, the instant cause of action involving the administration of a bankruptcy estate by the bankruptcy court in the exercise of its traditional equity jurisdiction in the adjustment of the debtor-creditor relationship is equitable in nature. In the case of a complaint to determine dischargeability, a debtor has never been entitled to a trial by jury. Therefore, the debtor in the instant case is not entitled to a trial by jury and his prayer for jury trial must be DENIED.
ORDER ACCORDINGLY.